 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORBERT M. PAYTON,                               No. 2:19-CV-0426-WBS-DMC-P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    NATHAN M. ANDERSON, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1).

19                 On June 11, 2019, the court issued an order addressing plaintiff’s complaint. See

20   ECF No. 7. The court summarized plaintiff’s allegations and claims as follows:

21                                 Plaintiff names the following as defendants: (1) Nathan M.
                   Anderson, correctional officer; (2) Marcellina Perry, registered nurse; and
22                 (3) Whitney Taylor, licensed vocational nurse. The allegations outlined in
                   the complaint, which relate to plaintiff’s confinement while a pretrial
23                 detainee, may be summarized as follows:
                                   On January 24, 2019, Defendant Nathan Anderson refused
24                 to serve Plaintiff's preapproved religious diet for his morning meal. In
                   response, Plaintiff stuck his arm through the food port and asked to be fed
25                 or speak with the unit supervisor. Plaintiff did not make threatening
                   comments or gestures. Defendant Anderson forcefully shut the metal food
26                 port door on Plaintiff’s arm and pressed his weight against the flap
                   attempting to break Plaintiff’s arm. Defendant did this for several minutes
27                 before giving up and notifying a supervisor. Plaintiff suffered a one-
                   centimeter cut, swelling, and bruising from the incident. See ECF No. 1, p.
28                 3.
                                                       1
 1                                   Plaintiff requested medical attention for his injuries.
                    Defendants Marcellina Perry and Whitney Taylor arrived, gave Plaintiff a
 2                  bandage, and told him how to treat himself. Defendants said they could
                    see nothing wrong and thought Plaintiff was fine. Refusing to provide a
 3                  more thorough examination, they instructed Plaintiff "to put in a sick call
                    slip like everyone else" if he desired further attention. ECF No. 1, p. 2.
 4                  As a result, Plaintiff was unable to sleep or lie down for several hours
                    because of the pain.
 5                                   Plaintiff has alleged the following claims: (1) Defendant
                    Anderson used excessive force to slam his arm in the foot slot; and (2)
 6                  Defendants Perry and Taylor failed to provide adequate medical care for
                    Plaintiff’s injuries.
 7
                    ECF No. 7, pg. 2.
 8

 9   The court determined plaintiff states a cognizable excessive force claim against defendant

10   Anderson but fails to state a claim against defendants Perry and Taylor based on denial of

11   adequate medical care. See id. at 3-5.

12                  As to plaintiff’s medical care claim against defendants Perry and Taylor, the court

13   stated:

14                                    The Ninth Circuit held that pretrial detainees’ claims arise
                    under the Due Process Clause of the Fourteenth Amendment, but the
15                  Eighth Amendment provides a minimum standard of medical care.
                    Johnson v. Meltzer, 134 F.3d 1393, 1398 (9th Cir. 1998). A prison
16                  official violates the Eighth Amendment only when two requirements are
                    met: (1) objectively, the official’s act or omission must be so serious such
17                  that it results in the denial of the minimal civilized measure of life’s
                    necessities; and (2) subjectively, the prison official must have acted
18                  unnecessarily and wantonly for the purpose of inflicting harm. Farmer v.
                    Brennan, 511 U.S. 825, 834 (1994). Thus, to violate the Eighth
19                  Amendment, a prison official must have a "sufficiently culpable mind."
                    See id.
20                                    Deliberate indifference to a prisoner’s serious illness or
                    injury, or risks of serious injury or illness, gives rise to a claim under the
21                  Eighth Amendment. See Estelle, 429 U.S. 97, 105 (1976); see also
                    Farmer, 511 U.S. at 837. An injury or illness is sufficiently serious if the
22                  failure to treat a prisoner’s condition could result in further significant
                    injury or the ". . . unnecessary and wanton infliction of pain." McGuckin
23                  v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992); see also Doty v. County of
                    Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating seriousness
24                  are: (1) whether a reasonable doctor would think that the condition is
                    worthy of comment; (2) whether the condition significantly impacts the
25                  prisoner’s daily activities; and (3) whether the condition is chronic and
                    accompanied by substantial pain. See Lopez v. Smith, 203 F.3d 1122,
26                  1131-32 (9th Cir. 2000) (en banc).
                                      The requirement of deliberate indifference is less stringent
27                  in medical needs cases than in other Eighth Amendment contexts because
                    the responsibility to provide inmates with medical care does not generally
28                  conflict with competing penological concerns. See McGuckin, 974 F.2d
                                                        2
 1         at 1060. Thus, deference need not be given to the judgment of prison
           officials as to decisions concerning medical needs. See Hunt v. Dental
 2         Dep’t, 865 F.2d 198, 200 (9th Cir. 1989). The complete denial of medical
           attention may constitute deliberate indifference. See Toussaint v.
 3         McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing
           medical treatment, or interference with medical treatment, may also
 4         constitute deliberate indifference. See Lopez, 203 F.3d at 1131. Where
           delay is alleged, however, the prisoner must also demonstrate that the
 5         delay led to further injury. See McGuckin, 974 F.2d at 1060.
                            Negligence in diagnosing or treating a medical condition
 6         does not, however, give rise to a claim under the Eighth Amendment. See
           Estelle, 429 U.S. at 106. Moreover, a difference of opinion between the
 7         prisoner and medical providers concerning the appropriate course of
           treatment does not give rise to an Eighth Amendment claim. See Jackson
 8         v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
                            The Ninth Circuit has further held that a pretrial detainee's
 9         claim of inadequate medical care should be evaluated using an objective
           deliberate indifference standard. See Gordon v. Cty. of Orange, 888 F.3d
10         1118, 1124-25 (2018). Therefore, pretrial detainees must demonstrate the
           defendant objectively knew of and disregarded a serious injury or risk of
11         serious injury.
                            Here Plaintiff fails to state a cognizable claim against
12         Defendants Perry and Taylor. His allegations do not establish that
           Defendants knew of or disregarded a risk of serious injury to Plaintiff.
13         Instead, the facts suggest otherwise since they "could see nothing wrong"
           with him. ECF No. 1, p. 2. This court also notes the supplemental
14         materials provided by Plaintiff show Defendants had a limited ability to
           assess Plaintiff because of his “uncooperative behavior.” ECF No. 1, p.
15         11. Plaintiff’s exhibits allege that Defendants advised Plaintiff of a
           treatment plan, but Plaintiff refused to follow it. See id. These allegations
16         suggest Plaintiff's course of treatment was limited, in part, by his own
           behavior, rather than any deliberate indifference by Defendants.
17         Therefore, the complaint does not demonstrate deliberate indifference.
                            Even if Plaintiff had sufficiently alleged deliberate
18         indifference, his claim still fails to demonstrate a serious injury. The
           complaint alleges that Defendant Anderson’s actions left Plaintiff with a
19         one centimeter cut and bruising. Although these injuries prevented
           Plaintiff from sleeping or lying down for several hours, the complaint fails
20         to establish that Defendants’ actions caused him further significant injury
           or the unnecessary and wanton infliction of pain.
21                          Thus, Plaintiff fails to state a cognizable claim against
           Defendants Perry and Taylor for violating his Fourteenth Amendment
22         rights. Plaintiff will be given leave to amend. His amended complaint
           must demonstrate that Defendants knew of and disregarded Plaintiff’s
23         medical needs. Plaintiff must also allege that he was at risk or did suffer
           from a serious injury that amounts to more than a few hours of discomfort.
24
           ECF No. 7, pgs. 3-5.
25

26   ///

27   ///

28   ///
                                               3
 1                    Plaintiff was provided an opportunity to file a first amended complaint within 30

 2   days addressing the deficiencies identified by the court. See id. at 6. On August 2, 2019, the

 3   court sua sponte extended the deadline to file a first amended complaint to September 2, 2019.

 4   See ECF No. 9. To date, plaintiff has not filed a first amended complaint.1

 5                    Based on the foregoing, the undersigned recommends that:

 6                    1.     Plaintiff’s medical care claim against defendants Perry and Taylor be

 7   dismissed; and

 8                    2.     The action proceed on plaintiff’s original complaint on plaintiff’s excessive

 9   force claim against defendant Anderson only.

10                    These findings and recommendations are submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

12   after being served with these findings and recommendations, any party may file written objections

13   with the court. Responses to objections shall be filed within 14 days after service of objections.

14   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

15   Ylst, 951 F.2d 1153 (9th Cir. 1991).

16

17

18   Dated: October 3, 2019
                                                          ____________________________________
19                                                        DENNIS M. COTA
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27
            1
                  By separate order issued herewith, the court has directed plaintiff to submit
28   documents necessary for service on defendant Anderson.
                                                    4
